11/22/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 22-0624
                                         OP 22-0624


 LOREN KEITH SANDY,                                                      NOV 2 2 2022
                                                                      Bovven Greenwood
              Petitioner,                                           CI-Ak of :-_::upreme Court
                                                                       State of Montana


       v.
                                                                   ORDER
 SARGEANT BRADLEY BRAGG, LEWIS &
 CLARK COUNTY DETENTION CENTER,

              Respondent.



       Loren Keith Sandy petitions this Court for habeas corpus relief, indicating that his
incarceration is illegal because he was not able to see and hear the Judge via video-
conferencing during his sentencing hearing for felony aggravated assault. Sandy asserts
that, pursuant to § 46-12-201(4), MCA, "[t]he audio-video communication must [operate]
so that the [defendant] and the Judge can see and hear each other . . . ." He adds that he
received a ten-year sentence to the Department of Corrections (DOC) from the First
Judicial District Court, Lewis and Clark County. Sandy requests his irnmediate release.
       We secured copies of Sandy's sentencing judgments. In open court, on April 8,
2020, Sandy appeared with counsel in the District Court for a change of plea and sentencing
hearing. The court accepted his Alford plea' to aggravated assault, and Sandy received a
ten-year suspended sentence to the DOC. Sandy did not appeal.
      On September 22, 2022, Sandy again appeared with counsel in a proceeding to
revoke his suspended sentence. He admitted to sorne of the allegations in the Report of
Violation. The District Court revoked his suspended sentence, and imposed a ten-year
sentence with six years suspended to the DOC. The court awarded credit for tirne served
and over two years' credit of street tithe.       Sandy did not appeal his sentence upon
revocation.



        N.C. v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970).
       Upon review, Sandy has not demonstrated illegal incarceration.              Section
46- 22- 101(1), MCA. He has a facially valid sentence. Turning to his claim about the
lack of proper video conferencing in April 2020, Sandy brings this claim too late to this
Court and through the wrong remedy. The statute Sandy references concerns arraignments
and audio-video communication. We point out that "` a defendant waives the right to
appeal all nonjurisdictional defects upon voluntarily and knowingly entering a guilty plea,
including claims of constitutional violations which may have occurred prior to the plea.' "
State v. Pavey, 2010 MT 104, ¶ 11, 356 Mont. 248, 231 P.3d 1104 (quoting State v. Violette,
2009 MT 19, ¶ 16, 349 Mont. 81, 201 P.3d 804). Sandy has waived this claim when he
pleaded guilty to the offense. Sandy has exhausted the remedy of appeal when he sought
habeas corpus relief and he did not previously appeal his conviction and sentences. Section
46-22-101(2), MCA.
       Sandy is not entitled to his release. Sandy is further constrained because he cannot
challenge a sentence upon revocation through a writ of habeas corpus.              Section
46- 22- 101(2), MCA. Accordingly,
       IT IS ORDERED that Sandy's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record; to Sgt. Bragg; and, to Loren Keith Sandy personally.
      DATED this        2, day of November, 2022.




                                            2